Citation Nr: 0016080	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  95-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral ear 
infections, mastoidectomies, otosclerosis, and cysts.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran had active service from May 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board remanded the appeal in February 1997.  At that time 
the issues of entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus were also in appellate 
status.  A December 1999 RO decision granted service 
connection for tinnitus and bilateral hearing loss.  
Therefore, these issues are moot and will not be further 
considered by the Board.


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
ear infections, mastoidectomies, otosclerosis, and cysts is 
not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
ear infections, mastoidectomies, otosclerosis, and cysts is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for bilateral ear 
infections, mastoidectomies, otosclerosis, and cysts is well 
grounded under 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 489, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The report of the medical history completed by the veteran in 
conjunction with his May 1966 service entrance examination 
reflects that he reported that he had ear trouble.  The 
report of his May 1966 service entrance examination reflects 
that his ears and eardrums were normal.  Service medical 
records are silent for complaint, finding, or treatment with 
respect to ear infections, mastoidectomies, otosclerosis, or 
cysts.  The report of his medical history, completed in 
conjunction with his service separation examination in April 
1969, reflects that he did not have ear trouble.  The report 
of the April 1969 service separation examination reflects 
that his ears and drums were normal. 

Private medical records reflect that the veteran underwent a 
left modified, radical mastoidectomy in December 1972 and a 
right modified, radical mastoidectomy in April 1973.  In 
January 1983 he underwent a tympanomastoidectomy and in 
October 1989 a left post auricular cyst was removed.  In 
March 1993 he was seen with recurrent right ear infection.  

The report of a May 1994 VA audiology examination reflects 
that the veteran reported that he began having drainage from 
his ears in 1968 after exposure to artillery fire.

A March 1999 private treatment record reflects diagnoses 
including otitis media.  The report of a March 1999 VA fee-
basis examination reflects that the veteran's medical records 
were available and reviewed.  The diagnosis included mixed 
deafness and indicated that the lower frequencies in the 
conductive component were related to chronic disease and 
operations and that this component of hearing loss was not 
related to the veteran's military service.  

The report of a November 1999 VA fee-basis opinion reflects 
that the veteran's records had been reviewed.  It notes that 
the veteran served in Vietnam in the artillery.  It indicates 
that pathology reported in the operation report would not be 
related to the veteran's military service and his chronic 
otitis would not be related to his military service.  

In order for the veteran's claim of entitlement to service 
connection for bilateral ear infections, mastoidectomies, 
otosclerosis, and cysts to be well grounded, the veteran must 
submit medical evidence indicating that he currently has 
these disabilities and that they are related to active 
service.  The veteran has offered statements reflecting his 
opinion, but as a lay individual he is not qualified to offer 
medical diagnoses or medical etiologies because such matters 
require medical expertise.  See Grottveit and Espiritu.  
Further, 38 U.S.C.A. § 1154(b) (West 1991) does not 
constitute a substitute for evidence of current disability, 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  See Kessel v. West, 13 Vet. App. 9 
(1999) (en banc).  There is no competent medical evidence 
that the veteran's currently manifested chronic otitis is 
related to his active service or that the mastoidectomies, 
otosclerosis, or cysts are related to his active service.  
Rather, the competent medical evidence indicates that there 
is no nexus between ear infections, mastoidectomies, 
otosclerosis and cysts.  While the veteran's statements are 
presumed credible for purposes of this determination, the 
Board concludes that without the requisite competent medical 
evidence establishing that currently manifested disability is 
related to service, his claim of entitlement to service 
connection for bilateral ear infections, mastoidectomies, 
otosclerosis and cysts is not well grounded.  Caluza.

Although the Board has disposed of the claim of entitlement 
to service connection on a ground different from that of the 
RO, that is, whether the veteran's claim is well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In assuming that the claim is well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69, (1995).


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for bilateral ear infections, mastoidectomies, 
otosclerosis, and cysts not having been submitted, the appeal 
is denied.




			
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

